Citation Nr: 0424677	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  02-12 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
sensorineural hearing loss in the right ear.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for sensorineural hearing loss in the left ear with a 
noncompensable (zero) evaluation effective on June 1, 2001, 
the date on which the claim was filed, and granted service 
connection for bilateral tinnitus, with an evaluation of 10 
percent effective on June 1, 2001.  Appeal was perfected.

In December 2003, the veteran personally appeared and 
testified before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Montgomery, Alabama.  The hearing 
transcript is of record.  

As documented in the December 2003 hearing transcript, the 
veteran verbally communicated his desire to withdraw his 
appeal with respect to the issue of a higher evaluation for 
tinnitus.  As there has been no communication from the 
veteran or his representative since the hearing on this 
matter, the Board assumes that it is still the veteran's 
intention to withdraw this issue from appellate 
consideration.  At the hearing, the veteran was asked to 
submit a written withdrawal, but none is of record.  It is 
requested that the veteran file such a withdrawal as soon as 
practicable.

On a different but related matter, it is noted that in 
December 2003, well after appeal to the Board was perfected, 
the veteran amended his application for disability benefits 
to include a claim of entitlement to service connection for 
hearing loss in the right ear.  This claim is referred to the 
RO for appropriate action.     

Finally, it is noted that, in or about April 2002, the 
veteran, through his representative, filed a claim alleging 
"clear and unmistakable error" with respect to a 1969 
rating decision pertaining to a service connection claim for 
defective vision.  As there is no indication that RO action 
has ensued with respect to this claim, it also is referred to 
the RO for appropriate action. 
FINDING OF FACT

The veteran's left ear exhibits an "exceptional pattern of 
hearing impairment" at Level VIII under 38 C.F.R. § 4.86(b) 
(2003).  His nonservice-connected right ear hearing loss is 
evaluated at Level II under 38 C.F.R. § 4.85, Table VI 
(2003), which, with Level VIII hearing in the left ear, 
results in a 10 percent rating under 38 C.F.R. § 4.85, Table 
VII, Diagnostic Code 6100 (2003).            


CONCLUSION OF LAW

The criteria for a compensable rating of ten (10) percent for 
service-connected left ear sensorineural hearing loss have 
been met as of December 6, 2002.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Tables VI, VIA, and VII (Diagnostic 
Code 6100), and § 4.86(b) (2003); Pub. L. No. 107-330, § 103, 
116 Stat. 2820, 2821-22 (effective Dec. 6, 2002) (to be 
codified at 38 U.S.C.A. § 1160(a)(3)).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations

Generally, VA disability ratings are determined by the 
application of a schedule of ratings based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  An evaluation of the extent 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2 (2003).

Evaluations of bilateral sensorineural hearing loss range 
from non-compensable (zero percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  See 38 C.F.R. § 4.85 (2003).  
To evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII 
(Diagnostic Code 6100) (2003).  

Further, 38 C.F.R. § 4.85(a) requires that an examination for 
hearing loss be conducted by a state-licensed audiologist, 
and must include both a controlled speech discrimination test 
(Maryland CNC test) and a pure tone audiometry test.  
Examinations must be conducted without the use of hearing 
aids.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

If impaired hearing is service-connected in only one ear, as 
in this case (left ear), the hearing ability in the non-
service-connected (right) ear is generally treated as normal 
(i.e., Level I hearing) for the purposes of determining a 
rating percentage under Table VII (Diagnostic Code 6100).  
See 38 C.F.R. § 4.85(f) (2003).  However, under a recent 
change in law effective as of December 6, 2002, if hearing 
impairment in the service-connected ear is found to be 
minimally compensable (10 percent disabling or higher), then 
any deafness in the non-service-connected ear may be 
considered when determining the final compensation rating.  
See 38 U.S.C.A. § 1160(a)(3), as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 103, 116 Stat. 
2820, 2821-22 (effective December 6, 2002).  
 
In addition, 38 C.F.R. § 4.86 provides an alternative rating 
method to determine certain defined "exceptional patterns of 
hearing impairment":  

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa [of Section 
4.85], whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 hertz, and 70 
decibels or more at 2000 hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa [of Section 4.85], whichever results 
in the higher numeral. That numeral will 
then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

The VA also reviews hearing impairment claims for eligibility 
for special monthly compensation under 38 C.F.R. § 3.350 due 
to deafness or deafness in combination with other specified 
disabilities.  See 38 C.F.R. § 4.85(g) (2003).  Deafness for 
the purposes of such consideration does not mean any deafness 
or decreased hearing acuity.  It means bilateral deafness 
with no air and bone conduction and bilateral hearing loss 
equal or greater than minimum bilateral hearing loss required 
for maximum rating evaluation under the rating criteria.  See 
38 C.F.R. § 3.350(a)(5) (2003).  
  
For a claim for an increased rating for a disability for 
which service connection was established years before, the 
primary concern is normally the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
in cases where, as here, the veteran appeals the initial 
disability percentage assigned, the disability can be 
assigned different disability ratings ("staged" ratings) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

II.  Evidence

The veteran served on active duty for two decades, from 1948 
to 1968.  A part of his active duty was served abroad, in 
combat.  He is a recipient of the Combat Infantryman Badge 
and the Purple Heart, among other service awards.  

The veteran filed his initial claim for service connection 
for left ear hearing loss, received on June 1, 2001.  As 
noted earlier, service connection for left ear hearing 
impairment has been in effect since the November 2001 rating 
decision, with a noncompensable evaluation effective on June 
1, 2001.  In numerous statements and argument submitted in 
connection with the claim, including an accounting of history 
given by the veteran during the July 2001 VA compensation and 
pension examination, the veteran recounted two in-service 
events that he believes are the causes of hearing loss.  The 
first incident involved a blank artillery shell explosion in 
close proximity to his left ear while serving in Berlin, 
Germany, in 1952 or 1953.  The second incident reportedly 
occurred in Vietnam in August 1967, when an artillery shell 
exploded closely behind him.  The veteran further explained 
that he is embarrassed by his inability to hear and 
understand others speaking to him.  He received hearing aids 
at a VA medical center.  See transcript of the Board hearing.        

The record includes a copy of a notarized statement from Mr. 
J. L. M., a retired Master Sergeant in the U.S. Army, dated 
in February 2002.  The author indicates that, in the summer 
of 1952 in Berlin, he had fired a blank artillery shell about 
two feet away from the veteran's head.   

Also in the record is a March 2002 letter from G. A. B., M. 
D., a private physician, who wrote that, according to March 
2002 audiology results, the veteran has moderately severe 
bilateral high frequency hearing loss determined to be at 
25.6 percent.  A copy of the audiology results was submitted 
with the letter.

Finally, the veteran was examined by a VA audiologist in July 
2001 in connection with the claim.  He had left ear pure tone 
decibel thresholds of 20, 90, 100, and 100, at the respective 
frequencies of 1000, 2000, 3000, and 4000 Hertz; the average 
decibel threshold for these frequencies was 78.  Speech 
discrimination in the left ear was 72 percent at 85 decibels.  
He had right ear pure tone decibel thresholds of 25, 50, 70, 
and 85, at the respective frequencies of 1000, 2000, 3000, 
and 4000 Hertz; the average decibel threshold for these 
frequencies was 58.  Speech discrimination in the right ear 
was 94 percent at 75 decibels.  He was diagnosed with mild 
(at 250 Hertz), moderate to profound (from 2000 to 6000 
Hertz), and severe (at 8000 Hertz) sensorineural hearing loss 
in the right ear.  He has moderate-severe to profound (from 
1500 to 8000 Hertz) sensorineural hearing loss in the left 
ear.  
     
III.  Analysis

The Board first acknowledges the veteran's various statements 
and argument submitted in support of the claim, as well as 
the layperson statement submitted by Mr. J. L. M.  In 
numerous statements, the veteran indicated his belief that, 
essentially, the RO's rating decision was unfair as (1) it 
did not consider Mr. J. L. M.'s statement in evaluating the 
claim; and (2) given the evidence of significant in-service 
acoustic trauma during a twenty-year military career, he 
should be entitled to a compensable evaluation.  

It is incontrovertible that the veteran served honorably in 
the military for many years.  The Board also concedes that it 
is a virtual certainty that combat veterans, including the 
veteran here, have had acoustic trauma in service.  The Board 
also finds Mr. J. L. M.'s statement credible, and it concedes 
that this statement was not discussed in either the rating 
decision giving rise to this appeal or the Statement of the 
Case.  However, with service connection already in effect for 
left ear hearing loss, the issue here is not whether the 
veteran had acoustic trauma in service - there is ample 
evidence that he did.  Rather, the issue now before the Board 
is the extent of left ear hearing impairment as of the filing 
of the claim in June 2001.        

In this connection, while the Board acknowledges the 
veteran's belief that the rating decision was unfair and/or 
incomplete, controlling law requires that the Board evaluate 
hearing impairment solely by a mechanical application of 
audiology test results derived consistent with VA regulations 
to the rating schedule.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In light of Lendenmann, here, the 
Board must apply the audiology results from the July 2001 VA 
audiology examination to the relevant criteria in 38 C.F.R. 
Part 4.  The Board notes that it cannot apply the March 2002 
audiology results obtained at a private facility, as they do 
not provide specific numerical pure tone threshold results 
for each ear at the frequencies of 1000, 2000, 3000, and 4000 
Hertz, with an average pure tone threshold result for each 
ear, as is required under 38 C.F.R. § 4.85.  (The Board is 
not qualified to interpret the pictograph of pure tone 
threshold results therein.)  Moreover, the private audiology 
report does not provide speech discrimination percentages 
derived from the Maryland CNC test, also required under VA 
regulations.  Accordingly, here, the Board must rely upon the 
July 2001 VA examination results alone.     
  
Having determined that the key relevant evidence in this 
claim is the July 2001 VA examination report, the Board 
considered whether another, more contemporaneous VA 
examination is warranted.  The record, including, in 
particular, the veteran's various statements submitted in 
support of the claim and the Board hearing transcript, does 
not provide a specific allegation that left ear hearing has 
worsened or changed since July 2001 so that the 2001 results 
are inaccurate or outdated.  In fact, at the December 2003 
Board hearing, the veteran stated that his hearing "seems to 
be about the same" when asked whether there was a decrease 
in hearing acuity since 2001.  See hearing transcript, p. 8.  
Nor did the veteran ask for another examination.  Nor is 
there medical evidence dated after July 2001 suggesting a 
that another examination may be warranted.  Indeed, the only 
two pieces of medical evidence submitted for the claim are 
the 2001 VA examination report and the March 2002 private 
audiology report/doctor's letter.  Thus, the Board has 
concluded that another C&P examination is not warranted under 
the facts of this case.     

Applying the July 2001 VA audiology results to this claim, 
left ear pure tone decibel threshold average of 78 and a left 
ear speech discrimination score of 72 percent correspond to 
Level VI hearing under Table VI, 38 C.F.R. § 4.85.  If 
impaired hearing is service-connected in only one ear, the 
left in this case, hearing ability in the non-service-
connected (right) ear is generally treated as normal (Level 
I).  38 C.F.R. § 4.85(f).  Under 38 C.F.R. § 4.85, Table VII 
(Diagnostic Code 6100), Level I for the right (better) ear 
and Level VI for the left (poorer) ear corresponds to a 
noncompensable rating with respect to the left ear.  This 
apparently was the analysis undertaken at the RO level.   



The Board considered whether an "exceptional pattern of 
hearing impairment" is indicated in this case.  
Consideration under 38 C.F.R. § 4.86(a) is not warranted 
because the audiology results do not show pure tone 
thresholds of 55 decibels or higher at each of the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  

Consideration under 38 C.F.R. § 4.86(b) is warranted for the 
left ear because the pure tone threshold is 20 decibels (of 
30 decibels or less required) at 1000 Hertz, and 90 decibels 
(of 70 required) at 2000 Hertz.  Accordingly, either Table VI 
or Table VIa may be applied for the left ear, whichever is 
more favorable to the veteran.  Under Table VI, as discussed 
earlier, the veteran has Level VI hearing in the left ear.  
Under Table VIa, which applies only the pure tone average and 
not the speech discrimination score, a pure tone average of 
78 for the left ear corresponds to Level VII hearing.  Level 
VII being more favorable than Level VI, Level VII is elevated 
to Level VIII under 38 C.F.R. § 4.86(b).  Level VIII (left 
ear) and Level II (nonservice-connected right ear, with pure 
tone decibel threshold average of 58 and right ear speech 
discrimination score of 94 percent under Table VI) result in 
a 10 percent rating under Table VII, Diagnostic Code 6100 for 
the left ear on the basis of an exceptional pattern of 
hearing impairment.            

As discussed earlier, recently enacted law permits 
consideration of hearing impairment in the nonservice-
connected (right) ear where hearing impairment in the 
service-connected ear is found minimally compensable.  As the 
analysis above shows, the Board noted significant hearing 
impairment for the left ear (Level VIII under 38 C.F.R. 
§ 4.86(b)) and has considered hearing loss separately for 
both ears to arrive at the 10 percent rating for the left ear 
under 38 C.F.R. § 4.86(b).  It is noted that, solely for the 
purposes of argument, under Table VI of 38 C.F.R. § 4.85, 
considering the audiology results for both ears, left ear 
hearing at Level VI and nonservice-connected right ear 
hearing level at Level II (pure tone average of 58 and speech 
discrimination score of 94) would also result in a 10 percent 
rating for the left ear under Table VII, Diagnostic 6100.  

Eligibility for special monthly compensation in accordance 
with 38 C.F.R. §§ 3.350 and 4.85(g) is not met, as the 
veteran is not deaf bilaterally in accordance with the 
definition in 38 C.F.R. § 3.350(a)(5).

In consideration of all of the foregoing, the Board finds 
that a 10 percent disability rating is warranted for left ear 
sensorineural hearing loss under 38 C.F.R. § 4.86(b), 
considered in light of recent law, effective on December 6, 
2002.  

IV.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as is the case 
here, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

Among other things, VCAA requires that VA inform the claimant 
about information and evidence (1) not of record that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
See id.; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Such notice is to be provided before the issuance of 
the initial unfavorable rating decision that is the subject 
of appeal.  See recent decision of the U.S. Court of Appeals 
for Veterans Claims, in Pelegrini v. Sec'y of Veterans 
Affairs, No. 01-944, issued on June 24, 2004.      

VCAA also was revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of the one-year 
period provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of VCAA, supersedes the decision of the U. S. Court of 
Appeals for the Federal Circuit that invalidated a 
regulation, implementing VCAA, that required a response to 
VCAA before the end of the statutory one-year period.  
Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

This claim has been resolved in the veteran's favor.  It is 
evident that sufficient evidentiary development had occurred 
to result in such a resolution.  Accordingly, no further 
discussion with respect to VCAA is warranted here.   

ORDER

A disability evaluation of ten (10) percent is granted for 
service-connected sensorineural hearing loss in the left ear.  




	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



